DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “a said low-density region”.  It should be changed to “said low-density region.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a high-density region" in line 2.  It is not clear whether this limitation refers to “a high-density region” recited in line 9 of Claim 1 or a different region.  For examination purpose, they are interpreted to be two different regions.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 claims “a low-density region” and “a high-density region” which were previously recited in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelson (U.S. Patent Publication No. 2005/0104441) in view of Foster et al. (U.S. Patent Publication No. 2014/0079895) and Cairo et al. (U.S. Patent Publication No. 2012/0177501).
Regarding Claim 1, Bertelson teaches a composite preform for a composite wheel rim (Fig. 1, 20), the preform comprising a plurality of composite layers (Fig. 4, 44), at least some of the composite layers being custom composite layers having a first set of biased fibers having a first biased orientation (Fig. 3, +45 degrees) and a second set of biased fibers having a second biased orientation (Fig. 3, -45 degrees) offset from the first biased orientation. (see Fig. 3) ([0018], lines 18-19: biaxial crossed weft cloth)
Bertelson does not teach a plurality of axial fibers having an axial orientation and wherein at least one custom composite layer defining a low-density region, said low-density region being defined by at least one of an omitted axial fiber within said low-density region or an an undersized axial fiber within said low-density region and wherein at least one custom 
Foster et al. teach a triaxial fabric (Fig. 4A, 100) having a plurality of axial fibers having an axial orientation (Fig. 4A, 102), wherein at least one custom composite layer (Fig. 3A, 70C, 70B, 70C) defining a low-density region (Fig. 3A, 90), said low-density region being defined by at least one of an omitted axial fiber within said low-density region (Foster et al. [0039], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fabric preform (Fig. 3a, 80) of Foster et al. in making a rim charge (90) of Bertelson in order to increase hoop strength of the rim charge as suggested in Foster [0038], lines 13-14 and easily deform to confirm to the changing diameter of an upturned or downturned flange as suggested in Foster et al. [0035] & [0039], lines 1-3.
Cairo teaches wherein at least one custom composite layer defines a high-density region ([0029], lines 8-9: area in which high stress concentrations are predicted), said high density region being defined by an additional axial fiber (Figs. 3 & 4, 34) within said high density region ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add stuffer tows extending in certain directions including axial direction in high stress areas of the wheel rim of Bertelson as taught by Cairo in order to provide a necessary strength to withstand applied stresses.
Regarding Claim 2, Bertelson/Foster et al./Cairo et al. teach the composite perform of claim 1, wherein said low-density region (Foster et al. Fig. 3A, 90) being defined by said omitted axial fiber (Foster et al. [0039], lines 1-3).
Regarding Claim 3, Bertelson/Jaunasse/Cairo teach the composite preform of claim 1, wherein at least one custom composite layer defines a varying-density region defined by an undersized or oversized axial fiber within said varying-density region (Cairo [0028], lines 21-24).

Regarding Claim 5, Bertelson/Foster et al./Cairo et al. teach the composite preform of claim 1, wherein the axial orientation is generally perpendicular to a central axis of the wheel rim (Bertelson Fig. 1, 20) such that the axial fibers generally follow a circumference of the wheel rim (Foster et al. [0038], lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the axial orientation of the triaxial fabric (Fig. 4a, 100) of Foster et al. in a circumference direction of the rim of Bertelson in order to increase hoop strength of the rim charge as suggested in Foster et al. [0038], lines 13-14.
Regarding Claim 7, Bertelson/Foster et al./Cairo et al. teach the composite preform of claim 1, wherein the preform (Bertelson Fig. 1, 20) comprises: a main section (Bertelson Fig. 1, central portion of the wheel (20)) in a generally lateral configuration; and
a secondary section (Bertelson Fig. 1, two upturn flanges at left and right ends of the wheel (20)) in a radial configuration,
wherein the secondary section (Bertelson Fig. 1, two upturn flanges at left and right ends of the wheel (20)) extends generally perpendicularly from the main section (Bertelson Fig. 1, central portion of the wheel (20)),
wherein the main section (Bertelson Fig. 1, central portion of the wheel (20)) and the secondary section (Bertelson Fig. 1, two upturn flanges at left and right ends of the wheel (20)) are formed at least partially from a custom composite layer extending from the main section into the secondary section ([0018])
wherein the one custom composite layer (Foster et al. Fig. 3A, 70C, 70B, 70C) comprises a low-density region (Foster et al. Fig. 3A, 90) (Foster et al. [0039], lines 1-3). 
Regarding Claim 8, Bertelson/Foster et al./Cairo et al. teach the composite preform of claim 7, wherein the custom composite layer comprises a low- density region (Foster et al. Fig. 3A, 90) (Foster et al. [0039], lines 1-3: region with removed axial tows) and a high-density region (Cairo [0029], lines 8-9: area with additional stuffer tows).
Regarding Claim 11, Bertelson/Foster et al./Cairo et al. teach the composite preform of Claim 1, wherein the axial orientation of at least one of the axial fibers (Foster et al. Fig. 4A, 102) generally follow a circumference of the wheel rim (Bertelson Fig. 1, 20) wherein the axial orientation is generally perpendicular to a central axis of the wheel rim (Foster et al. [0038], lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align axial fibers of Foster et al. in circumference direction in making a rim charge (90) of Bertelson as taught by Foster et al. in order to increase hoop strength of the rim charge as suggested in Foster et al. [0038], lines 13-14.  
Regarding Claim 12, Bertelson/Jaunasse/Cairo et al. teach the composite preform of Claim 1, wherein a varying-density region being defined by said undersized or oversized axial fiber within said varying-density region (Cairo [0028], lines 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change (e.g. increase) the diameter of one or more of bias or axial tows of Foster et al. as taught by Cairo in order to customize desired mechanical properties in various regions of the preform.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelson (U.S. Patent Publication No. 2005/0104441) in view of Foster et al. (U.S. Patent No. 2014/0079895) and Cairo et al. (U.S. Patent Publication No. 2012/0177501), as applied to Claim 1, and further in view of Heath (U.S. Patent Publication No. 2001/0050282).
Regarding Claim 4, Bertelson/Foster et al./Cairo et al. teach the composite preform of claim 1, but, do not teach wherein at least one of the fibers is fabricated from a metallic material. 
Heath teaches at least one of the fibers is fabricated from a metallic material. ([0032]: metal filament)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace either/both axial and biaxial fibers of Bertelson/Foster et al./Cairo et al. with metal filaments of Heath in order to obtained a desired material characteristics such as high strength and stiffness of the rim charge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2/3/2021